Citation Nr: 0823361	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  08-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left lower extremity.

3.  Entitlement to service connection for depression as 
secondary to service-connected varicose veins of the 
bilateral lower extremities.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In June 2008, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

Additionally, in June 2008, the Board granted a motion filed 
by the veteran's representative to advance the veteran's 
appeal on the Board's docket.

The issue of entitlement to service connection for depression 
as secondary to service connected disability is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran's varicose veins of the right lower extremity 
do not involve stasis pigmentation or eczema.  

2.  The veteran's varicose veins of the left lower extremity 
do not involve stasis pigmentation or eczema.

3.  The veteran's bilateral hearing loss was not present in 
service or for many years thereafter.

4.  Tinnitus was not shown in service or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7120 (2007).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (2007).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a letter dated in November 2006, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claims for service connection and an 
increased rating, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence will be obtained by VA.   

With respect to the veteran's claims for increased ratings 
for his varicose veins, the November 2006 notice letter 
advised the veteran that the evidence needed to show that his 
disabilities had increased in severity.  The notice letter 
also advised the veteran of the types of evidence to submit, 
such as statements from his doctor, statements from other 
individuals describing their observations, or his own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, the November 2006 letter advised the veteran of the 
type of evidence needed to establish a higher rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence needed to establish an effective date for an 
increased rating.  Id.  The veteran was provided with the 
rating criteria to establish a higher disability rating for 
his service-connected varicose veins in the July 2007 rating 
decision and February 2008 statement of the case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence, and such notice was provided prior 
to the initial adjudication of the claims.  The veteran 
responded to the initial VCAA notice letter that all 
treatment was received at the VA medical center, and these 
records have been obtained.  He was an active participant in 
the claims process by responding to notices and providing 
testimony.  His medical records and examination reports 
addressed the impact his varicose veins had on his 
functioning and the symptoms associated with then.  The 
veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under that code, varicose veins 
warrant a noncompensable evaluation if they are palpable and 
asymptomatic.  A 10 percent evaluation is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2007).

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.

A June 2006 VA medical record indicates no edema in the lower 
extremities.  His extremities were pale and hairless, with 
varicosities right greater than left.  His feet were warm and 
his pulses were palpable.  VA progress notes from April 2007 
note the veteran's complaints that his legs ache after 
walking for 20 to 30 minutes.  It was noted that he wears 
compression hose on a regular basis.  A May 2007 VA Vascular 
Clinic note states that the veteran was referred due to his 
varicose veins, which are not sufficiently relieved by 
compression stockings.  The assessment included the following 
recommendations:  no surgery should be done at the present 
time; the veteran should continue to wear compression 
stockings for his varicose veins; and the veteran should see 
a rheumatologist or orthopedic surgeon regarding his knee and 
musculoskeletal pain.  An addendum to the Vascular Clinic 
note, also dated in May 2007, notes that the veteran has very 
mild varicosities and that most of his complaints are 
attributable to his right knee arthritis.  He does not have 
peripheral vascular disease.

A July 2007 VA examination report notes varicose veins of the 
bilateral lower extremities which involve the saphenous 
veins.  Additional varicosities were noted below the 
bilateral knees.  The examiner reported that the veteran has 
had previous surgery of both legs for varicose veins and they 
are recurrent varicosities.  At the examination the veteran 
was not wearing his compression stockings.  The examiner 
concluded that the veteran's bilateral varicose veins 
appeared stable and relatively asymptomatic.  The examiner 
also opined that the varicose veins have no significant 
effect on the veteran's activities of daily living or 
employability.

None of the medical evidence shows that the veteran suffers 
from either stasis pigmentation or eczema due to his varicose 
veins.  Although at the videoconference hearing the veteran 
complained of extremely dry skin and occasional sores on his 
legs, there are no medical records documenting such 
complaints, and the veteran is not diagnosed with eczema or 
stasis pigmentation, either of which is required for a 
higher, 40 percent rating.  Therefore, the veteran's service-
connected varicose veins of the right leg and varicose veins 
of the left leg are each appropriately rated as 20 percent 
disabling.

The veteran's disabilities have not been shown to be 
manifested by greater than the criteria associated with the 
currently assigned ratings during any portion of the appeal 
period.  Accordingly, staged ratings are not in order and the 
currently assigned ratings are appropriate for the entire 
period of the veteran's appeal.  See Hart, supra.

The Board also considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disabilities have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  His varicose veins were noted to be mild, stable, 
and relatively asymptomatic, with no impact on employability. 
Therefore, the Board finds that the criteria for submission 
for consideration of an extra-schedular rating are not met.

II.  Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he has bilateral hearing loss which 
was caused by noise exposure in service.  Service records 
show that the veteran's duties primarily involved light truck 
driving.  

After reviewing all of the evidence, the Board concludes that 
service connection is not warranted for either bilateral 
hearing loss disability or tinnitus.  The service treatment 
records show that the veteran's hearing was normal throughout 
his period of active service, to include at separation.  
Post-service medical evidence first documents hearing loss in 
November 1998, which is more than 50 years after the veteran 
was discharged from service.  Furthermore, VA records from 
November 1998 note that the veteran reported having worked in 
a factory on a grinding machine for 10 years, exposing him to 
excessive noise.  At that time he denied tinnitus.  

The VA medical records essentially indicate that the veteran 
currently has a hearing loss disability as well as a 
diagnosis of tinnitus; however, there is no medical evidence 
of a nexus between either of these disabilities and the 
veteran's military service.  The Board acknowledges that the 
veteran has not been afforded a VA examination to determine 
the etiology of his bilateral hearing loss disability and 
tinnitus; however, in the Board's opinion, and as explained 
below, such a VA examination is not warranted in this case.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In the instant case, the veteran has diagnoses of bilateral 
hearing loss disability and tinnitus.  However, the record 
does not contain any medical evidence suggesting that either 
disability may be related to service.  Although the veteran's 
own contention has been considered, as a lay person he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, his contention cannot surmount the evidence 
that weighs against it.  In this regard, the Board notes that 
the veteran's 10 year history of post-service occupational 
noise exposure from a grinding machine, the fact that the 
hearing loss was first diagnosed over 50 years after service, 
and the veteran's own statement at the November 1998 VA 
medical appointment that he had incurred a gradual hearing 
loss over the past 4-5 years, all render the veteran's lay 
nexus opinion insufficient to trigger the requirement for a 
VA examination.  

Accordingly, service connection is not in order for bilateral 
hearing loss disability or for tinnitus.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  


ORDER

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right lower extremity is denied.

Entitlement to a rating in excess of 20 percent for varicose 
veins of the left lower extremity is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran has claimed service connection for depression as 
secondary to his service-connected varicose veins.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  When aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

The Board notes that outpatient treatment records reveal the 
veteran is treated for chronic pain from nonservice connected 
arthritis of the back and knees, and that his varicose veins 
are mild and relatively asymptomatic.  A July 2007 VA mental 
disorders examination report noted the veteran suffers from 
mild depression, which the examiner opined is due to a 
"combination of all his disabilities."  However, the 
examiner did not provide an opinion on whether the veteran's 
varicose vein disabilities are the proximate cause of his 
depression, without regard to the nonservice connected 
arthritis conditions.  Thus, the Board finds that the 
examination report should be returned to provide a clarifying 
opinion.

Accordingly, this issue is REMANDED for the following action:

1.  The July 2007 VA examination report 
and the claims file should be returned to 
the examiner who conducted that 
examination, if available.  Following 
review of the claims folder, the examiner 
should provide an opinion on whether the 
veteran's varicose vein disability is the 
proximate cause of the veteran's 
depression, without regard to nonservice 
connected disabilities including 
arthritis of the back and knees.  If not 
the proximate cause, then the examiner 
should opine whether the veteran's 
varicose vein disability permanently 
worsens the depression beyond natural 
progress (aggravation).  If aggravation 
is shown, the examiner should attempt to 
quantify the degree of aggravation.  

If the original examiner is not 
available, the claims file should be 
forwarded to another qualified examiner 
to render the requested opinion.  If 
another examination is deemed necessary 
by the examiner to answer the questions, 
such should be authorized.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


